1

2

3
                                      UNITED STATES DISTRICT COURT
4
                                          DISTRICT OF NEVADA
5
                                                    ***
6
      TONY HINES,                                         Case No. 2:18-cv-02373-JAD-NJK
7
                         Plaintiff,                                ORDER
8            v.
                                                                 (Docket No. 5)
9     JAMES DZURENDA, et al.,
10                        Defendants.

11

12

13          On December 17, 2018, the Court found that Plaintiff’s application to proceed in forma

14   pauperis was incomplete and ordered him to file a complete application to proceed in forma

15   pauperis, or pay the filing fee, no later than January 16, 2019. Docket No. 4. Plaintiff now asks

16   the Court for an extension of time to file his complete application to proceed in forma pauperis.

17   Docket No. 5.

18          For good cause shown, Plaintiff’s motion for extension of time, Docket No. 5, is

19   GRANTED. No later than February 15, 2019, Plaintiff must either: (1) file a fully complete

20   application to proceed in forma pauperis on the correct form, with complete financial attachments,

21   in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which

22   includes the $350 filing fee and the $50 administrative fee). Failure to timely comply with this

23   order may result in dismissal of this case.

24          IT IS SO ORDERED.

25          DATED: January 9, 2019.
26
27
                                                   NANCY J. KOPPE
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                      1
